TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00359-CV




In re SIAD US, Inc.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator SIAD US, Inc., files its petition for writ of mandamus, request for emergency
relief, request for oral argument, and motion for stay.  We deny the petition for writ of mandamus
and overrule relator’s requests for emergency relief and for oral argument and its motion for stay. 
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   June 27, 2005